 1
 2
 3
 4
 5
 6
 7                             UNITED STATES DISTRICT COURT
 8                            CENTRAL DISTRICT OF CALIFORNIA
 9
10   CHRIS CARBAJAL,                         )   No. 5:18-cv-01287-JVS-FFM
                                             )
11                      Plaintiff,           )   ORDER ACCEPTING FINDINGS,
           v.                                )   CONCLUSIONS AND
12                                           )   RECOMMENDATIONS OF
                                             )   UNITED STATES MAGISTRATE JUDGE
13   NEIL McDOWELL, et al.,                  )
                                             )
14                      Defendants.          )
                                             )
15
16         Pursuant to 28 U.S.C. § 636, the Court has reviewed the entire record in this
17   action, the attached Report and Recommendation of United States Magistrate Judge
18   (“Report”), and the objections thereto. Good cause appearing, the Court concurs with
19   and accepts the findings of fact, conclusions of law, and recommendations contained in
20   the Report after having made a de novo determination of the portions to which
21   objections were directed.
22         IT IS ORDERED that:
23         (a)   plaintiff’s claim that the strip search violated his Eighth Amendment
24               rights is dismissed with prejudice;
25         (b)   plaintiff’s First Amendment retaliation claim is dismissed with
26               prejudice;
27         (c)   plaintiff’s due process claim is dismissed with prejudice;
28
 1        (d)   defendants’ request for qualified immunity is denied without
 2              prejudice as to plaintiff’s Fourth Amendment claim and Eighth
 3              Amendment van confinement and waiting room claims; and
 4        (e)   plaintiff is granted leave to amend his Eighth Amendment van
 5              confinement and waiting room claims. Plaintiff’s amended pleading
 6              must be filed within 30 days of the date hereof. The amended
 7              pleading must be captioned “Second Amended Complaint” and must
 8              be complete in itself, without reference to the Complaint or First
 9              Amended Complaint. The Second Amended Complaint must cure
10              the defects for which the Court has granted plaintiff leave to amend.
11              Plaintiff shall not add any claims or defendants to the Second
12              Amended Complaint that are not included in the Complaint or First
13              Amended Complaint.
14
15   DATED: October 25, 2019
16                                                      JAMES V. SELNA
17                                                  United States District Judge

18
19
20
21
22
23
24
25
26
27
28
